Name: 96/203/EC: Commission Decision of 4 March 1996 amending Decision 92/195/EEC on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot
 Type: Decision_ENTSCHEID
 Subject Matter: marketing;  organisation of transport;  means of agricultural production;  plant product;  technology and technical regulations
 Date Published: 1996-03-15

 Avis juridique important|31996D020396/203/EC: Commission Decision of 4 March 1996 amending Decision 92/195/EEC on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot Official Journal L 065 , 15/03/1996 P. 0041 - 0041COMMISSION DECISION of 4 March 1996 amending Decision 92/195/EEC on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot (96/203/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 13a thereof,Whereas Directive 66/401/EEC provides for the maximum weight of a lot in the context of seed testing;Whereas the development of seed marketing practices and in particular methods of transporting seed including by way of bulk shipment require that the maximum prescribed lot weight should be increased;Whereas current international practice permits procedure whereby the maximum weight of a lot may be increased for certain species;Whereas Commission Decision 92/195/EEC (2) on the organization of a temporary experiment under Council Directive 66/401/EEC on the marketing of fodder plant seed with regard to increasing the maximum weight of a lot organized a temporary experiment under specific conditions with the aim of seeking improved alternatives to the present provisions in respect of the maximum weight of a lot;Whereas that experiment will end on 31 December 1995;Whereas in respect of Lupinus spp., Pisum sativum and Vicia spp. the results of the said experiment may be considered conclusive;Whereas current international practice continues to permit procedures whereby the maximum weight of a lot may be increased for certain species of Graminae and Leguminosae other than Lupinus spp., Pisum sativum and Vicia spp.;Whereas in the light of the experience gained during the experiment it seems desirable to continue it, in part, until 1 March 1999;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 Decision 92/195/EEC is amended as follows:1. Article 2 (2) is deleted;2. in Article 3 (3), '31 December 1995` is replaced by '1 March 1999`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 March 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No 125, 11. 7. 1966, p. 2298/66.(2) OJ No L 88, 3. 4. 1992, p. 59.